Title: [From Thomas Jefferson to the Speaker of the House of Delegates, 18 March 1784]
From: Jefferson, Thomas
To: Virginia Assembly


[Annapolis, 18 Mch. 1784. Entry in SJL reads: “Speakr. H. Del. Fox. North. Extract Franklin’s letter—Fayette, Laur. Ad. Jay.—state of Congr.—penurious keeping 2 delegates—hope of adjournment—paiments and arrears of states—Virga. will be called on for between 8. and 900,000 D.—proceedings on deed of cession—Indiana—Kentucky—draw boundary by meridian mouth Kanhaway—make act of people.” Neither letter nor enclosed extract has been found, but the latter, no doubt, was the same as that printed above (see TJ to Harrison, 18 Mch. 1784).]
